Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.  This office action is in response to application 16/953,780 filed on 11/20/2020.  Claims 1-20 are pending in the application.

Claim Objections
2.  Claim 1 is objected to because of the following informalities: in lines 26-27 replace “the least one relay” with -- the at least one relay--.  Appropriate correction is required.

Allowable Subject Matter
3.  Claims 1-20 are allowed over prior art of record.   
The following is an examiner's statement of reasons for allowance: 
4.  The prior art of record fails to teach or suggest or render obvious:
An Electric Vehicle Supply Equipment (EVSE) charging system/method, comprising: an EVSE controller coupled to the at least one relay connected between the AC power supply and the at least one coupler, wherein the EVSE charging system is configured to simultaneously provide the AC power and the DC power to the PEV through the at least one coupler when the at least one relay is in the closed state, wherein the EVSE controller is programmed such as in response to determining that both the PEV and the EVSE charging system are compatible with simultaneous AC and DC charging, command the at least one relay to switch to the closed state to simultaneously provide AC power and DC power to the PEV through the at least one coupler, and wherein the EVSE charging system is configured to solely provide DC power to the PEV through the at least one coupler when the at least one relay is in the open state among with all limitations of claim 1 or 11 or 14.
5.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NAUM LEVIN/           Primary Examiner, Art Unit 2851